Exhibit 10.85

 

AGRICULTURAL LICENSE AGREEMENT FOR
626 ACRES TO BE DEVELOPED WITH
MACADAMIA ORCHARDS

 

THIS AGREEMENT OF AGRICULTURAL LICENSE, made and entered into this 12th day of,
September, 1979, by and between INTERNATIONAL AIR SERVICE CO., LTD. organized
under the laws of the State of California and qualified to do business in the
State of Hawaii (herein called “Owner”), and MAUNA LOA MACADAMIA NUT
CORPORATION, a Hawaii corporation (herein called “Mauna Loa”),

 

WITNESSETH:

 

WHEREAS, the Owner will develop 626 acres (Parcel B) with macadamia orchards at
Ka’u, County and State of Hawaii, said parcel being more particularly described
in Exhibit A, attached hereto and made a part hereof, and being hereinafter
called the “Owner’s Land”;

 

WHEREAS, the Owner desires to enter into this Agricultural License of Owner’s
Land to Mauna Loa for the purposes of Mauna Loa’s farming a macadamia orchard
thereon the license fee for which will be measured by the macadamia nuts
produced thereon offset by reimbursable farming costs, all as set forth in this
Agreement of License, and

 

WHEREAS, Owner and Mauna Loa already are working under a letter agreement dated
March 29, 1979, to develop 126 acres of macadamia orchards on Owner’s Land which
letter agreement is superceded by this Agricultural License and declared to be
null and void as of the date of this Agricultural License.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, it is agreed that Mauna Loa shall have the irrevocable
Agricultural License rights, coupled with an interest in Owner’s Land specified
herein for a period of 50 years upon the conditions and in accordance with the
terms and conditions set forth herein.

 

SECTION 1.

License Term and Rent

 

This Agricultural License Agreement shall commence and take effect
July            , 1979, and (unless sooner terminated as hereinafter provided in
Section 9) shall continue in full force and effect for fifty (50) years
thereafter. The License Fee shall be measured by the value of macadamia nuts
produced on the premises minus offsets for reimbursable farming costs, in
addition to all of the other terms and conditions of this Agreement. This
Agreement shall be interpreted under the laws of the State of Hawaii.

 

SECTION 2.

Orchard Development Services to be Performed by Mauna Loa

 

2.1   Clearing and Leveling.   As soon as practicable following the signing of
this Agreement, Owner (or Mauna Loa at Owner’s request) shall clear and level
Owner’s Land in such a manner as may be deemed by Mauna Loa to be the most
advisable for the establishment of a macadamia orchard thereon. In fact, Owner
has prior to the date of signing of this Agreement started this work.

 

2

--------------------------------------------------------------------------------


 

2.2   Windbreaks and Field Roads.    As soon as practicable following its
clearing and leveling of Owner’s Land Mauna Loa shall plant such trees as
supplied by Owner.

 

If owner requests Mauna Loa to grow windbreak trees, all costs associated
therewith shall be treated as reimbursable costs in accordance with Section 4
hereof. If owner purchases windbreak trees from Mauna Loa (or other sources) for
planting by Mauna Loa, the purchase price shall be treated as a capital
expenditure, and all planting costs shall be treated as Reimbursable Costs in
accordance with Section 4 hereof. As soon as practicable following the clearing
and leveling of the Owner’s Land, Mauna Loa shall install such field roads as
may be reasonably necessary for the conduct of its operations in the management
of Owner’s Land and to provide Owner reasonable access at places it selects to
its property below Parcel B.

 

2.3   Purchase of Macadamia Trees.    Mauna Loa will make available to Owner
grafted trees of Mauna Loa’s recommended commercial varieties, field ready to be
planted (approximately 97 trees to the net tree acre). Owner shall pay to Mauna
Loa $10.00 per tree during the first 2 years of this Agreement, and a price to
be mutually agreed upon thereafter.

 

Mauna Loa will purchase from Owner for $38,000, Owner’s macadamia seedling trees
which Owner has delivered to Mauna Loa’s nursery at Keeau during 1979. This
credit to Owner will be applied against Owner’s first $38,000 of obligations to
Mauna Loa due under this Agreement.

 

3

--------------------------------------------------------------------------------


 

Owner recognizes that, due to unpredictable climatic conditions and the normal
agricultural risks involved, the amount of tree mortality and the number of
replants necessary is uncertain, as are the yields from the orchard. Except as
provided elsewhere herein, Mauna Loa gives no warranties or guaranties
whatsoever concerning the amount of tree mortality and number of replants that
are necessary, or the yields from the orchards.

 

2.4   Macadamia Planting.    As soon as practicable following the clearing and
leveling of the Owner’s Land, Mauna Loa shall prepare Owner’s Land for planting
and shall plant grafted macadamia trees of such variety or varieties of root
stock and scion wood in accordance with proven sound agricultural practices used
by Mauna Loa in its own orchards. Mauna Loa shall plant approximately 97
macadamia trees to the acre upon that portion of Owner’s Land which is to be
devoted to the planting of macadamia trees. The cost of any macadamia trees or
windbreak trees which are replants during the term of this Agreement, shall be
charged to Owner at the Mauna Loa market value of such trees without mark-up at
the time that they are planted and at no charge if the replanting is required
because of Mauna Loa’s error.

 

Section 3.

Irrigation, Orchard Care, etc.

 

3.1   Installation of Irrigation System.   (A)   As part of the consideration
for Owner’s execution of this Agreement, Mauna Loa hereby agrees to install in
accordance with sound irrigation practices for macadamia nut orchards

 

4

--------------------------------------------------------------------------------


 

and at Mauna Loa’s sole cost and expense, a primary water irrigation
distribution system (the “Primary System”) capable of supplying a maximum
aggregate annual requirement of 215 million gallons (the “Maximum Requirement”)
as described in Alternate IV of Exhibit E-2 attached hereto, jointly to Parcel
A, described in that Agricultural Lease between the parties of even date hereof,
and Parcel B, described in this Agricultural License, to an in-field drip
irrigation system located on Owner’s land. Except for water shortgages caused by
nature and not by matters within the control of Mauna Loa or Ka’u Sugar Co.,
Mauna Loa agrees to supply said 215 million gallons of water to Owner from the
Palima Well. The Primary System shall consist of all equipment and materials
required to make it operable, including but not limited to a pumping station, a
lift station and a water pipeline capable of supplying the Maximum Requirement.
The Primary System shall be located as described in Exhibit               .

 

(B)   Mauna Loa shall also install an in-field drip irrigation system (the “Drip
System”). The Drip System shall be installed in accordance with sound irrigation
practices for macadamia nut orchards and shall be capable of being utilized in
conjunction with the Primary System as is required to irrigate macadamia nut
orchards up to the Maximum Requirement. The cost of installation of the Drip
System shall be borne by Owner.

 

(C)   The Primary System and the Drip System shall be installed in accordance
with plans approved by Owner, whose consent shall not be unreasonably withheld.
Mauna Loa has provided Owner with a water resource study

 

5

--------------------------------------------------------------------------------


 

consisting of fourteen (14) pages dated March 8, 1979, and it is understood that
water shall be distributed to Owner in accordance with Alternate IV shown in
such study, attached hereto as Exhibit E-2, jointly to Parcel A, described in
that Agricultural Lease between the parties of even date hereof, and Parcel B,
described in this Agricultural License.

 

(D)  For a period one (1) year after the installation of the Primary System,
Mauna Loa shall at its sole cost and expense be responsible for maintaining,
repairing and renewing the Primary System. For a period of one (1) year after
the installation of the Drip System, Mauna Loa shall at its sole cost and
expense be responsible for maintaining, repairing and renewing the Drip System,
but limited to defects caused by poor materials or workmanship. During the first
year owner shall pay owner’s pro rata share of operating, and insurance premium,
costs. Thereafter the owner’s pro rata share of costs of operating, insurance
premiums, maintenance, repair and renewal of the Primary System shall be charged
back to Owner, but such costs shall not exceed those which would be customarily
charged by an independent third party. The costs of operating, insurance
premiums, maintenance, repair and renewal of the Drip System shall be at Owner’s
expense as a “Reimbursable Cost” in accordance with Section 4 hereof, except
that Mauna Loa shall during the first year only at its expense be responsible
for defects caused by poor materials or workmanship. Mauna Loa at its expense
(subject to the pro rata charge provision above) shall carry insurance to insure
the Primary System against casualty.

 

6

--------------------------------------------------------------------------------


 

(E)   Mauna Loa hereby agrees to deliver water to Owner’s Land during the term
of this Lease in the quantities set forth above (recognizing that normally
irrigation is required for only 4 or 5 months per year on these parcels) at no
additional charge or cost to Owner, except as set forth above, subject to the
exceptions set forth below. Owner recognizes that Mauna Loa is in no way
guaranteeing this supply of water and is not responsible if for reasons beyond
Mauna Loa’s control the supply is not available.

 

3.1.1.       In the event of a water shortage due to natural causes and not to
additional utilization of the water source by Mauna Loa or persons authorized by
Mauna Loa, such that Mauna Loa is unable to deliver to Owner the supply provided
for above, Mauna Loa’s sole responsibility shall be to deliver to Owner, a pro
rata share of water actually available (exclusive of any excess water sold to
Owner under the terms of Section 3.1.6. below) based upon Owner’s percentage of
use of water to the total amount of water measured in the year prior to
shortage. It is noted for informational purposes only, and without contractual
significance, that current planning for the irrigation system provides for a
connecting line between the Pahala Shaft and the Palima Well for emergency use.

 

3.1.2.       If a water shortgage (other than shortage caused by Mauna Loa’s
increased demand for water) can be alleviated by additional capital investment
in the Palima Well, Owner shall share pro rata with Mauna Loa the amount of such
investment on an actual acreage served basis at the time of such investment.

 

7

--------------------------------------------------------------------------------


 

3.1.3.       If for any reason, other than sufficiency of water supply as set
forth above, Mauna Loa wishes to cease delivery of water from the Palima Well,
Mauna Loa may, at its sole cost and expense, drill a well or wells and install
all the appurtenances to a new irrigation system (including any necessary
adjustments to the Drip System) on Owner’s Land (including the adjacent 3,485
acre parcel described as TMK 9-6-13-06) at a location or locations to be mutally
agreed upon by Owner and Mauna Loa pursuant to an easement to be granted by
Owner, neither parties’ agreement to such new location to be unreasonably
withheld. The original Primary System and any replacement system, as provided
for in this paragraph, shall remain the property of Mauna Loa throughout the
term of this Agreement and thereafter. Throughout the term of this Agreement
Mauna Loa agrees not to remove this Primary System and to continue to maintain
it according to the cost provisions in this agreement. Upon the successful
completion of such new well and the delivery of water therefrom to Owner’s Lands
in the manner and amounts provided for in Section 3.1 above, Mauna Loa shall no
longer be obligated to deliver water to Owner from the Palima Well system.

 

3.1.4.       In the event Owner drills new wells independently of Mauna Loa on
its lands mauka of the boundary line between TMK 9-6-13-04 & 05 and 9-6-13-06,
Mauna Loa’s obligations to provide water to Owner’s Land from the Palima Well
will immediately terminate.

 

3.1.5        In the event it is determined that the State of Hawaii (the
“State”) owns the water which is the subject of this Agreement and the State
assesses a charge to

 

8

--------------------------------------------------------------------------------


 

Mauna Loa (or any other party from whom it obtains water) for utilization of the
water, then Owner shall pay to Mauna Loa its pro-rata share of such charge.

 

3.1.6.       Water is provided by Mauna Loa to Owner under this Agreement only
for use in developing and maintaining macadamia orchards, for which Mauna Loa
has the right pursuant to Lease or License to manage and to purchase the nut
supply. Owner and Mauna Loa recognize that the maximum obligation to deliver
water as stated above in no way precludes Mauna Loa making available to Owner,
at Owner’s request and cost, excess water available in the system (over and
above the present and future needs of C. Brewer and Company, Limited and all of
its subsidiaries plus their contractual obligations) to serve other Owner
requirements. Further, for its other requirements, Owner will have first call on
water from this system which is in excess to the present and future needs of C.
Brewer and Company, Limited and all of its subsidiaries plus their contractual
obligations, except that Owner’s future requirements once established will have
precedence to water prior to any new contractual obligations of C. Brewer or any
of its subsidiaries which arise thereafter: Should water be sold from Mauna Loa
to Owner from this system for other purposes than to irrigate macadamia orchards
for which Mauna Loa has the Lease or License with right to manage and to
purchase the nut supply, the cost of the water to Owner shall be determined by
comparison with other agricultural water charges then current on the Island of
Hawaii.

 

Mauna Loa has the obligation, subject to reimbursement as provided elsewhere in
this Agreement throughout

 

9

--------------------------------------------------------------------------------


 

the term of this Agreement to irrigate the orchards (if water is available under
the terms of this Agreement) and to maintain the in-field drip irrigation system
at competitive cost.

 

3.2           Orchard Care and Maintenance. Mauna Loa shall conduct all such
operations and perform all such services as shall be necessary in order to
provide for the economical growth and yield of the Owner’s macadamia orchard in
accordance with proven sound agricultural practices used by Mauna Loa in the
planting, cultivation and harvesting of its own macadamia orchards and Owner
agrees to follow Mauna Loa’s advice, including but not limited to, the
management of the following: ground cover, replanting, tree bracing,
cultivation, weed control, pest control, fertilization, pruning, hedging,
transplanting, branch disposal, irrigation, and soil and plant tissue analysis,
and in order to provide for the protection of the planted acreage through the
maintenance of such windbreaks as may be reasonably necessary for such purposes.
Mauna Loa shall maintain at Owner’s expense such field roads as may be
reasonably necessary for the conduct of its operations under Sections 3.2 and
3.3 hereof.

 

3.3           Harvesting. Mauna Loa shall conduct all such operations and
perform all such services as shall be necessary, in accordance with proven sound
harvesting practices used by Mauna Loa in its own macadamia orchards in the most
economical manner which the terrain permits, and Owner agrees to follow Mauna
Loa’s advice, in order to harvest macadamia nuts produced in the Owner’s
Orchard, and

 

10

--------------------------------------------------------------------------------


 

to transport such nuts to Mauna Loa’s receiving station at Ka’u for husking.

 

3.4         Procurement and Employment of Equipment, etc.   Mauna Loa either now
owns or from time to time shall procure in its own name and shall employ the use
of all of such tools, supplies, materials and equipment as shall be reasonably
necessary for the conduct of the operations and the performance of the services
required to be conducted and/or performed hereunder by Mauna Loa, without any
capital expenditure cost to the Owner except as herein specifically provided, or
as mutually agreed to in the future.

 

3.5         Employment of Personnel.   In the performance of its obligations
hereunder Mauna Loa shall employ, train and supervise such personnel, as shall
be reasonably necessary for the efficient conduct of the orchard operations as
set forth herein. Nothing herein contained shall be construed to prohibit Mauna
Loa from subcontracting to others any portion of the work required hereunder, if
such work would normally be subcontracted for work in Mauna Loa’s own macadamia
orchards. Mauna Loa, being fully responsible for the general management of the
Owner’s Orchard, shall have full authority over the performance of any such
subcontract. However Mauna Loa may not subcontract its duties under this
Agreement in their entirety.

 

Mauna Loa shall comply with all requirements of federal and state law with
respect to employment of personnel, including but not limited to all necessary
insurance coverages under worker’s compensation laws. Mauna Loa shall indemnify
and hold Owner harmless from and against

 

11

--------------------------------------------------------------------------------


 

any and all claims, obligations, liabilities or demands with respect to and
arising out of the performance of Mauna Loa’s obligations under this License and
the employment of Mauna Loa’s personnel and agents on Owner’s Lands.

 

3.6         Accounting.   At all times during the term of this Agreement Mauna
Loa shall keep full and accurate accounts and complete records, in accordance
with generally accepted accounting principles, showing all costs, advances,
payments, expenditures and liabilities, and all other data which shall be
necessary for the computation of the payments to be made by the Owner hereunder
as hereinafter provided in Section 4 of this Agreement. Mauna Loa shall cause
such accounts and records to be audited annually by the independent auditor
regularly employed by Mauna Loa and as soon as practicable following the end of
each calendar year during the term of this Agreement, such auditor shall render
to Mauna Loa a statement for the purpose of verifying the amount of the
Reimbursable Costs (hereinafter defined) paid or incurred by Mauna Loa and the
amount of fees payable to Mauna Loa with respect to such year. Upon its receipt
of such statement Mauna Loa shall deliver a copy thereof to the Owner and the
Owner shall have a period 180 days after its receipt thereof to raise objections
with respect thereto. The auditor’s determination as to the amount of such
Reimbursable Costs and fees shall be binding unless the Owner shall have made
objections thereto in writing to Mauna Loa within such 180-day period. Owner
shall have the right to examine business records supporting the financial
statements or material to the matters set forth therein and to employ

 

12

--------------------------------------------------------------------------------


 

auditors to verify the financial statements submitted to it by Mauna Loa. In the
event they contain errors which result in the Owner having been overcharged by
2% or more, Mauna Loa shall pay all reasonable expenses incurred by Owner in
making such verification and shall pay Owner the amount of any such overcharge.

 

3.7         Home Office and Other Support Services and Facilities.   At all
times during the term of this Agreement Mauna Loa shall provide such centralized
office and other support services and facilities as may be necessary or
appropriate in order to provide adequate support for all field operations
hereunder, including without limitation of the generality of the foregoing,
staff management, accounting, purchasing, industrial relations, engineering,
agricultural, garage and warehouse services and facilities.

 

3.8         Protection of Ownership.   At all times during the term of this
Agreement Owner shall take any and all such actions as are customarily taken by
a landowner in the husbanding of his property, including without limitation the
making of surveys, the payment of taxes and assessments, the procurement of
necessary permits and licenses, the insurance of properties (including trees),
the insurance against liabilities, and the compliance with all laws, ordinances
and governmental regulations relating to the ownership and/or use of the Owner’s
Land. It is the intent of this Agreement that Owner, not Mauna Loa, pay all of
the expenses relating to the Land and the orchards thereon. When requested by
Owner, Mauna Loa shall assist Owner in the making of surveys, the processing of
tax appeals, if any, and

 

13

--------------------------------------------------------------------------------


 

the procurement of necessary permits, licenses, insurance and other items which
the Owner requires for the proper use of the Land for macadamia purposes.

 

3.9         Additional Services.   From time to time during the term of this
Agreement Mauna Loa shall perform any and all such additional services as may be
reasonably requested in writing by the Owner and agreed upon in writing by Mauna
Loa, at a cost to be agreed upon.

 

3.9.1          Agricultural Practices.   In the performance of its obligations
hereunder Mauna Loa shall conduct all of its agricultural operations in
accordance with proven sound agricultural practices use by Mauna Loa in its own
macadamia orchards and Owner agrees to follow Mauna Loa’s advice. Owner
recognizes that Mauna Loa gives no guarantees as to the yields from the
orchards, except as may be specifically set forth herein. The agricultural risks
associated with any growing crop and the natural risks in the area are
recognized and assumed by Owner.

 

SECTION 4.

Reimbursement of Costs and Payment of Fees

 

4.1         Reports and Payments.   The license fee due from Mauna Loa to Owner
shall be offset by Reimbursable Costs and Fees due from Owner to Mauna Loa as
set forth in this Section. Mauna Loa will furnish to the Owner unaudited reports
reflecting the accrual of Reimbursable Costs and Management Fee hereunder,
monthly during the term of this Agreement. Owner will pay these monthly amounts
of Reimbursable Costs and Management Fee within 30 days of the date of each
report if these Costs and Fees are not offset when

 

14

--------------------------------------------------------------------------------


 

Mauna Loa pays its License Fee to Owner as measured by Mauna Loa’s purchase of
nuts from Owner. Interest shall accrue against Owner at the rate of l% per month
on any unpaid amounts.

 

4.2         Reimbursable Costs.   The term “Reimbursable Costs” as used herein
shall not include any capital expenditures except as otherwise provided for in
this Agreement and shall mean the following costs incurred by Mauna Loa in
connection with the performance of its obligations under this Agreement.

 

(a)               direct hourly wages, overtime pay, payroll taxes, insurance
and other fringe benefits paid with respect to personnel working under this
Agreement.

 

(b)              amounts paid for replanted windbreak and macadamia trees,
unless such replanting is required because Mauna Loa failed to follow said
proven sound agricultural or harvesting practices.

 

(c)               costs (including transportation costs) incurred for
fertilizers, herbicides, fungicides, rodenticides and other materials, used in
the Owner’s Orchard;

 

(d)              costs incurred for expendable tools and supplies;

 

(e)               “costs” as defined in sub-Section 4.2 (c) and (d) above shall
be invoice cost plus a 5% up charge to cover costs of processing and filling
orders and delivery of purchases (where not otherwise specifically invoiced) to
Ka’u;

 

15

--------------------------------------------------------------------------------


 

(f)                 service charges for the use of equipment employed in the
Owner’s Orchard, which shall be charged to the Owner at the same rate
customarily charged by Mauna Loa to other C. Brewer subsidiaries (this
“intercompany rate” is currently equal to 125% of internal charge out rate);

 

(g)              irrigation - costs incurred to construct and operate the
in-field irrigation system and to maintain and repair and renew it and to pump
and deliver water to the irrigation system and apply water to the orchards. The
payment for water delivered to Owner’s land shall equal all costs of producing
the water and the pumping and delivery of it to Owner’s lands (including cost of
maintaining, repairing and renewing the Primary distribution system) save and
except as provided in Section 3.1(D) above;

 

(h)              Ka’u overhead which applies to each item (a) through (g) above
- an allocation of Ka’u Facility overhead shall be made at the rate of 20% times
total Reimbursable Costs;

 

(i)                  Costs which Mauna Loa may incur to repair damage which it
by gross negligence or deliberately caused shall not constitute reimbursable
cost.

 

(j)                  in the event that the State or any governmental agency
imposes a sales tax or

 

16

--------------------------------------------------------------------------------


 

general excise tax on service rendered or supplies and materials provided, such
tax shall become a Reimbursable Cost under this Agreement.

 

(k)               In no case, without prior co-ordination and concurrence of
Owner, will Owner’s direct cost per acre, net of all percentage up charges as
set forth in this Section 4, exceed 110% of Mauna Loa’s direct cost per year for
comparable orchards.

 

4.3         Management Fee.   For each year of this Agreement, Owner shall pay
to Mauna Loa, in accordance with monthly statements, a Management Fee, as
compensation for services rendered hereunder, in the amount of 20% of total
Reimbursable Costs (as defined in Section 4.2 above but not including taxes
under 4.2 [j]).

 

SECTION 5.

License Fee Measured By Nuts Produced

 

5.1         Delivery and Acceptance of Crops.   As license fee, Mauna Loa shall
purchase, as set forth herein, from Owner all macadamia nuts produced on Owner’s
Land. Mauna Loa shall deliver from time to time during the term of this
Agreement to Mauna Loa’s Ka’u receiving station all of the in-husk macadamia
nuts produced on the Owner’s Land. The Owner shall not be obligated hereunder to
deliver to Mauna Loa, and Mauna Loa shall not be obligated hereunder to accept
any macadamia crops other than those produced upon the Owner’s Acreage. Title to
the nuts and risk of loss shall

 

17

--------------------------------------------------------------------------------


 

pass from Owner to Mauna Loa at the time that Mauna Loa loads the in husk nuts
into Mauna Loa’s trucks for delivery to the Ka’u receiving station.

 

5.2         Husking, Weighing

 

(a)               Husking.   After delivery to Mauna Loa at its Ka’u receiving
station of each shipment of macadamia nuts hereunder, the total shipment shall
be husked by Mauna Loa with the cost thereof paid by Owner.

 

(b)              Weighing.   As soon as practicable following husking of the
Owner’s macadamia nuts as aforesaid, Mauna Loa shall weigh the total shipment of
the husked macadamia nuts in order to determine the wet-in-shell weight of the
shipment. As hereinafter used, the term “shipment” shall mean all deliveries of
macadamia nuts from the Owner to Mauna Loa during each day. In weighing the
shipments Mauna Loa from time to time shall employ such methods and procedures
as will enable Mauna Loa with as much accuracy as may be reasonably practicable
to ascertain the wet-in-shell weight of the nuts contained in shipment.

 

SECTION 6.

 

6.1         Payments of the License Fee

 

(a)               Payments.   Within thirty days after the end of each calendar
month during the term of this Agreement in which the Owner has

 

18

--------------------------------------------------------------------------------


delivered one or more shipments of macadamia nuts to Mauna Loa hereunder, Mauna
Loa shall furnish to the Owner a detailed statement evidencing the calculation
of the license fee payment to be made by Mauna Loa with respect to shipments
delivered to Mauna Loa during such month. Payments shall be made within thirty
days after the end of the calendar month in which such shipments were delivered,
if this amount exceeds the Reimbursable Costs and Management Fees due from Owner
to Mauna Loa under Section 4 hereof. Interest shall accrue against Mauna Loa at
the rate of 1% per month on any unpaid amounts.

 

(b)              Purchase Price.   The purchase price per pound of wet-in-shell
nut production shall consist of two elements. Fifty percent of the price will be
computed at 37% of the MAUNA LOA average wholesale list price as published in
the MAUNA LOA Hawaii Wholesale Price List. This wholesale price will be adjusted
to convert kernel price to a wet-in-shell basis. Fifty percent of the price will
be computed at the actual price paid as quoted in the current issue of “HAWAII
MACADAMIA NUTS ANNUAL SUMMARY” published by the Hawaii Agricultural Reporting
Service, for the most current crop year listed. Payments for each crop year will
be adjusted after the average price for the

 

19

--------------------------------------------------------------------------------


 

entire year has been published. If the “HAWAII MACADAMIA NUTS ANNUAL SUMMARY”
report is changed, discontinued, or otherwise not available, the best available
industry recognized objective documentation will be substituted. Payments shall
be computed using wet-in-shell weight net of defective nuts and kernels and
price established as described in Attachment A.

 

SECTION 7.

Management Representatives

 

For convenience of operation hereunder, each of the Owner and Mauna Loa shall
designate one representative to effectuate decisions of their principals and to
serve as the channel of communication for disseminating information to and
securing necessary action by their principals. The representative of any party
hereto may be changed from time to time by written notice by such party to the
other party hereto.

 

SECTION 8.

Force Majeure

 

Neither of the parties hereto shall be liable or accountable to the other party
for any delay in complying or any failure to comply with any of the terms,
provisions or conditions of this Agreement in the event that such failure shall
have been caused by an act of God, strike, lockout, public enemy, war, civil
commotion, riot, condemnation, judicial or governmental order or other
requirements of

 

20

--------------------------------------------------------------------------------


 

law (such as but not limited to governmental regulations concerning hazards of
marketing or consumption of macadamia nuts) or the refusal or failure of any
governmental office or officer to grant any permit or order necessary for
compliance herewith by either party hereto, nor shall either of the parties
hereto be liable or accountable to the other party for any damages arising from
any such delay or failure. Owner purchased the premises with an awareness of the
natural risks such as but not limited to earthquakes, volcanic eruptions,
floods, winds, etc., and the agricultural risks and assumes those risks.

 

SECTION 9.

Termination

 

(a)                Mutual Agreement.   This Agreement may be terminated, in
whole or in part, at any time by the mutual agreement in writing of the parties
hereto.

 

(b)                Insolvency, etc.   Should either party hereto be declared
bankrupt following the filing of a voluntary or involuntary petition, or be
declared insolvent, or enter into any composition with creditors, or execute an
assignment for the benefit of creditors, or should a receiver or trustee be
appointed by any court or governmental agency to administer the affairs or
assets of either party hereto, and is not removed within 60 days of such
appointment, the other party hereto at its option may cancel and terminate this
Agreement upon giving not less than 15 days’ written notice to the bankrupt or
insolvent party.

 

(c)                Default.   If either party hereto shall default in the
performance of any of its obligations

 

21

--------------------------------------------------------------------------------


 

hereunder the other party may, at any time, while such default continues, by
written notice specifying such default, demand the performance of such
obligations. Upon the failure of the other to cure such default within 30 days
from the date of such demand, this dispute shall be immediately referred to
arbitration, pursuant to Section 14 without the 60 day time restriction
specified therein.

 

(d)              Destruction or Condemnation.   In the event of the destruction
or condemnation of any or all of the Owner’s Land, the Owner shall at Owner’s
expense restore the premises to the same condition as prior to the destruction
if it can be reasonably restored. If it cannot be reasonably restored this
Agreement shall terminate as to that portion of Owner’s Land. In the event of
condemnation this License shall terminate as to the condemned portion and be of
no further force or effect, but both Owner and Mauna Loa may pursue their
separate rights against the condemning authority.

 

(e)               Use of Land.   Mauna Loa covenants and warrants unto Owner
that Mauna Loa will utilize the Owner’s Land only for the production of
macadamia nuts and for no other use whatsoever during the term of this
Agreement, and will keep all of Owner’s Land planted with macadamia and
windbreak trees during the entire term of this Agreement. Provided, however,
that Owner may from time to time withdraw certain portions of Owner’s Land (the
“withdrawn land”) and substitute therefore other suitable acreage (the
“substitute land”) having grafted macadamia trees of comparable age and yield.
Upon written notice by Owner to Mauna Loa, this Agreement shall terminate as to
the withdrawn land and shall

 

22

--------------------------------------------------------------------------------


 

immediately commence as to the substitute land. Notwithstanding the foregoing,
the withdrawn land shall not be used on a long-term basis for purposes of
growing macadamia nuts, and any macadamia nuts grown on the withdrawn land
following withdrawal by Owner shall be subject to Sections 4 and 5 of this
Agricultural License. Owner shall at all times have access to the managed
orchards and may have Mauna Loa remove scion wood therefrom so long as it would
not damage the trees for Owner’s use in the State of Hawaii and not for resale
or export as scion wood or grafted trees.

 

(f)               Mauna Loa recognizes that for Owner to use or develop its
lands adjacent to Parcels A and B it will require adequate roadway and utility
access to the adjacent lands. It is agreed that Owner at its expense may install
such roadways, utility lines, signs and other improvements in such manner and at
such places as it determines. In doing so it will interfere as little as
possible with Mauna Loa’s development and management of the orchards on Parcels
A and B and, as provided in Section 9(e) above, it may substitute other acreage
in the event such improvements adversely affect the orchards’ production of
macadamia nuts.

 

SECTION 10.

Waiver

 

The failure of either party hereto to take advantage of any default or breach of
agreement on the part of the other party shall not be construed as a waiver
thereof, nor shall any custom or practice which may grow up between the parties
in the course of administering this Agreement be

 

23

--------------------------------------------------------------------------------


 

construed to waive or to lessen the right of either party hereto to insist upon
the performance by the other party of any term, provision or condition hereof,
or to exercise any rights given it on account of any such default. A waiver by
either party hereto of a particular breach or default shall not be deemed to be
a waiver of the same or any other subsequent breach or default. The acceptance
of payments hereunder shall not be, or be construed to be, a waiver of any
breach of any term, provision or condition of this Agreement.

 

SECTION 11.

Assignment

 

Neither of the parties hereto may assign any of its rights or obligations
hereunder to any other person or legal entity without the prior written consent
of the other party hereto. Any consent or approval required under this Agreement
shall not be unreasonably withheld and no charge for the giving of such consent
or approval shall be made. This Agreement shall bind all successors to the land,
if any, of Owner, and may be recorded, or a short form of it will be signed by
the parties and may be recorded.

 

SECTION 12.

First Refusal Right on Future Macadamia Nut Orchards of Owner

 

If Owner or any of its affiliates (hereinafter collectively referred to as the
“Owners”) develop or acquire any other macadamia nut orchards in the county of
Hawaii, and the Owners determine to enter into a lease, or license or orchard
management or development agreement for such orchards

 

24

--------------------------------------------------------------------------------


 

(a “Proposed Agreement”), then prior to entering into a Proposed Agreement with
a person or entity other than Mauna Loa or its affilitates (a “Third Party”) the
Owners shall first offer to enter into an agreement with Mauna Loa upon the same
terms and conditions as the Proposed Agreement with the Third Party. Mauna Loa
shall have a period of sixty (60) days from the date of the giving of written
notification by Owner to Mauna Loa of the terms and conditions of the Proposed
Agreement, to enter into an agreement with Owner upon the same terms and
conditions as the Proposed Agreement.

 

In the event Mauna Loa fails to enter into an agreement with Owner upon the same
terms and conditions as a

Proposed Agreement within the required sixty (60) days period, then Owner shall
be free to enter into a Proposed Agreement with a Third Party without any
further obligation to Mauna Loa with respect to the macadamia nut orchards and
related Lands covered by such Proposed Agreement.

 

SECTION 13.

Owner’s Covenant Not to Hire Mauna Loa’s Employees

 

Owner recognizes that Mauna Loa has spent considerable time, money and effort in
training its employees in the specialized area of developing, farming and
managing macadamia orchards and processing and marketing macadamia nuts. Neither
Owner, nor any of its parents, subsidiaries, affiliates, officers, directors, or
substantial stockholders shall attempt to hire any of the employees of Mauna
Loa, or any ex-employees of Mauna Loa within a period of five years for salaried
employees or one year for all other

 

25

--------------------------------------------------------------------------------


 

employees after the employee terminated his employment with Mauna Loa, without
the prior written consent of Mauna Loa.

 

SECTION 14.

 

All claims, demands, disputes, differences, controversies and misunderstandings
(hereinafter called “disputes”) arising out of, or in connection with, or in
relation to this License, the Agreement to Sell to which this License is
Exhibit “El”, or any of the other contracts attached as Exhibits to said
Agreement to Sell of even date herewith, shall be submitted to and determined
only by an arbitrator selected in the following manner: The parties hereby
appoint Bert T. Kobayashi, Sr., Ted Tsukiyama, Harold Nickelsen, Suyeki Okumura
and Masato Doi, as qualified arbitrators. Either party may within 60 days after
there has been failure to reach amicable agreement (impasse) with the other
party on any such dispute serve written notice on the other party of its
election to have the dispute settled by arbitration under this section and with
such notice shall strike one name from the panel of arbitrators. The second
party shall then by written notice within ten days thereafter to the first party
strike a name and this process shall be repeated until only one name is left and
that person shall serve as the arbitrator. If any of the five named members of
the panel is unable or unwilling to serve as arbitrator the parties may agree
upon a substitution and if unable to agree either party upon a showing of good
cause and notice to the other party may have the Administrative Judge of the
First Judicial Circuit, State of Hawaii, appoint a substitute.

 

26

--------------------------------------------------------------------------------


 

Each party shall pay one-half of the arbitrator’s fee and expenses and its own
fees and expenses. The decision of the Arbitrator so chosen shall be final and
binding upon the parties and enforceable in accordance with the provisions of
Ch. 658, H. R. S. as it may from time to time be amended.

 

SECTION 15.

Notices

 

Any and all notices, demands, or other communications required or desired to be
given hereunder by either party shall be in writing and shall be validly given
or made to the other party or his authorized representative at the addresses set
forth below, if served either personally or if deposited in the mails, certified
or registered, postage prepaid first class airmail, return receipt requested or
if sent by telex. If such notice, demand or other communication be served
personally, service shall be conclusively deemed made at the time of such
personal service. If such notice, demand or other communication be given by
mail, such shall be conclusively deemed given seventy-two (72) hours after
deposit thereof in the mails as provided for above. If such notice demand or
other communication be given by telex, such shall be conclusively deemed given
twenty-four (24) hours after the transmission thereof and receipt of the proper
response code as set forth below:

 

To IASCO:

International Air Service Co., Ltd.

1710 Gilbreth Road

Burlingame, California 94010
Attention: James C. Jack, Jr.
Telex: 331 - 346

Response Code: IASCO B BRGM

 

With informational copies to Charles W. Smith, 4476 Kolohala,

 

27

--------------------------------------------------------------------------------


 

 

Honolulu, Hawaii and Howard K. Hoddick, P. O. Box 3199, both of Honolulu,
Hawaii.

 

To Mauna Loa:

Mauna Loa Macadamia Nut Corporation

c/o C. Brewer and Company, Limited

827 Fort Street
Attn: A. Kugle
Honolulu, Hawaii 96813
Telex: 392481

Response Code: CBREW O

 

Any party hereto may change its address for the purpose of receiving notices,
demands and other communications as herein provided by a written notice given in
the manner aforesaid to the other party hereto.

 

IN WITNESS WHEREOF, the Owner and Mauna Loa have caused this Agreement to be
executed by their duly authorized representatives on the day and year first
written above.

 

 

 

INTERNATIONAL AIR SERVICE CO., LTD.

 

 

 

 

 

 

By

/s/ James C. Jack, Jr.

 

 

PRES.

 

 

 

 

MAUNA LOA MACADAMIA NUT CORPORATION

 

 

 

 

 

 

 

By

/s/ J Alan Kugle

 

 

Vice Pres

 

 

 

 

 

/s/ James G. Higgins

 

 

Vice Pres. & Secretary

 

28

--------------------------------------------------------------------------------


 

EXHIBIT A TO LICENSE

 

Six-hundred and twenty six acres, consisting of 126 acres (TMK 9-6-13-5) more
particularly described hereafter as Lot 1-A and 500 acres of TMK 9-6-13-6
contiguous to TMK 9-6-13-4 and TMK 9-6-13-5 as shown on page 3 of this
Exhibit A.

 

LOT 1-A

 

Land Situated on the Southeasterly side of Mamalahoa Highway

(F. A. P. No-18-B)

 

At Ilikoloa and Kauhuhuula-Nui

Kau, Island of Hawaii, Hawaii

 

Being a portion of Grant 2604 to F. S. Lyman

 

Beginning at the North corner of this parcel of land on the Southeasterly side
of Mamalahoa Highway, (F. A. P, No. 18-B), the coordinates of which referred to
Government Survey Triangulation Station “PUU ULAULA” being 673.82 feet North and
13,019.70 feet West and running by azimuths measured clockwise from true South:

 

1.

312°

55’

40”

322.15 feet along remainder of Grant 2604 to F. S. Lyman;

2.

201°

33’

30”

169.57 feet along remainder of Grant 2604 to F. S. Lyman;

3.

312°

15’

45”

653.47 feet along remainder of Grant 2604 to F. S. Lyman;

4.

313°

42’

30”

339.03 feet along remainder of Grant 2604 to F. S. Lyman;

5.

312°

54’

 

876.00 feet along remainder of Grant 2604 to F. S. Lyman;

6.

21°

33’

30”

3439.40 feet along remainder of Grant 2604 to F. S. Lyman to middle of ravine;

 

 

 

 

 

 

 

 

 

thence along Grant 3533 to Estate of B. P. Bishop along middle of ravine for the
next three (3) courses, the direct azimuths and distances between points along
said middle ravine being:

 

--------------------------------------------------------------------------------


 

7.

164°

28’

45”

1263.93 feet;

8.

152 °

00’

 

750.00 feet;

9.

139°

15’

 

800.00 feet to a “+” cut on rock, thence;

10.

201°

33’

30”

2198.20 feet along the Southeasterly side Mamalahoa Highway to the point
beginning and containing an area of 126.15 acres more or less.

 

 

 

Description Prepared by:

 

[g260241mq05i001.jpg]

WILLIAM HEE &, ASSOCIATES, INC.

 

 

 

/s/ Jerry S. Nakagawa

1020 Auahi Street

Jerry S. Nakagawa

Building 1, Room 1

Registered Professional Survey:

Honolulu, Hawaii 96814

Certificate Number 1698

 

 

April 12, 1976

 

 

--------------------------------------------------------------------------------


 

[g260241mq05i002.gif]

 

--------------------------------------------------------------------------------


 

Attachment A

 

SAMPLING PROCEDURE SUMMARY

 

From a delivered lot of Wet-in-Shell (W. I. S.) nuts, a random sample of
approximately 20 pounds is drawn from throughout the lot and the moisture
content analyzed. The sample is split into two 10 pound samples. One sample is
analyzed to determine saleable kernel weight. The second is held for a period to
serve as a confirmation sample should one be required, and is then returned to
the commercial lot for processing. A shipment can be comprised of one or more
loads delivered in a single day for IASCO. However, one shipment, for sampling
purposes, will consist of nuts harvested by the same method where practicable.
If the confirmation sample is tested, an average of the results of the two
samples will be used.

 

Both in-shell and kernel weight and moisture content for the W. I. S. nuts are
determined.

 

The W. I. S. nuts are dried to a constant weight, cracked and the kernels
separated from the shells. The kernels are inspected to remove and weigh
spoilage and subsequently determine the kernel spoilage as a percentage of the
gross W. I. S. sample weight.

 

The kernels are roasted, inspected and sorted into Fancy, Choice and Substandard
grades. The percent Fancy and Choice of the total weight of the kernels
recovered is determined.

 

The purchase price per pound of W. I. S. nut production shall consist of two
elements; 60% (or 50%) of the price will be computed at 37% of the MAUNA LOA
average wholesale list price as published in the Mauna Loa Hawaii Wholesale
Price List weighted according to the percentage of Choice and Fancy grades
recovered from the shipment sample evaluation. (60% relates to the 285-acre
parcel and 50% will be used for all other acreage included in this contract.)
Should Choice grade not be available for commercial sale, then the price for
Choice grade nuts will be determined as a percent reduction from

 

--------------------------------------------------------------------------------


 

the published price for Fancy grade as the average of the prior three years
appearing in the Mauna Loa Hawaii Wholesale Price List immediately preceding
removal of Choice quality from general marketing as evidenced by removal from
the Mauna Loa Hawaii Wholesale Price List. This wholesale price will be adjusted
to convert kernel price to a W. I. S. basis. Forty percent (or 50%) of the price
will be computed at the actual price paid as quoted in the current issue of
“Hawaii Macadamia Nuts Annual Summary” published by the Hawaii Agriculture
Reporting Service for the most current crop year listed. Payments shall be
computed using W. I. S. weight net of spoilage adjusted to State’s average
in-shell moisture content which is currently assumed to be 19%.

 

JEA: ssi

7/31/79

 

2

--------------------------------------------------------------------------------


 

PROCEDURE FOR SAMPLING & EVALUATING

NUT DELIVERIES

WET-IN-SHELL

 

1.

 

Upon receipt of commercial shipment, weight and determine gross weight of WIS
volume delivered.

 

lbs.

 

 

 

 

 

2.

 

Draw random 20 pound sample from throughout the delivered shipment (a shipment
is one or more loads in a single day consisting of nuts harvested by the same
method where practicable).

 

lbs.

 

 

 

 

 

3.

 

Determine in–shell and kernel moisture content of WIS nuts in the sample.

 

%

 

 

 

 

 

4.

 

Split the remainder of the WIS sample into approximately two equal lots of about
10 pounds each and accurately determine the WIS weight of each lot.

 

grams

 

 

Letter the lots A and B.

 

 

 

 

 

 

 

5.

 

Inspect the WIS nuts in lots A and B and separate:

 

 

 

 

(a)     Rodent damage

 

grams

 

 

(b)     Germinating nuts

 

”

 

 

(c)     Nuts with black or moldy shells

 

”

 

 

(d)     Other including foreign matter

 

”

 

 

Record the weights and return all but the foreign matter to the lots.

 

 

 

 

 

 

 

6.

 

Dry the WIS nuts in lots A and B to a constant weight (about 5 days), and
accurately record the DIS weight of each lot.

 

 

 

 

 

 

 

7.

 

Crack the DIS nuts from lot A and separate shell from kernels. Hold the DIS nuts
from lot B for possible confirmation testing.

 

 

 

 

 

 

 

8.

 

Accurately determine the weight of the recovered raw kernels in lot A:

 

grams

 

 

 

 

 

9.

 

Inspect the raw kernels and separate defective or spoiled kernels in lot A:

 

 

 

 

(a)     Stinkbug damage

 

grams

 

 

(b)     Other insect damage

 

”

 

 

(c)     Moldy

 

”

 

 

(d)     Germinating

 

”

 

 

(e)     Bacterial damage

 

”

 

 

(f)     Other

 

”

 

 

(g)     Total (a) through (f)

 

”

 

 

Accurately determine and record the weight of the above described kernels by
category and discard the kernels.

 

 

 

 

 

 

 

10.

 

Determine the percent spoilage (by category and total) as a percentage of the
gross WIS weight of the lot. (Item 9 (%) Item 4).

 

%

 

 

 

 

 

11.

 

Roast the raw kernels remaining in lot A in accordance with commercial criteria.

 

 

 

--------------------------------------------------------------------------------


 

12.

 

Using commercial criteria, grade the roasted kernels in lot A into:

 

 

 

 

(a)     Hawaii Grade A (Hawaii Fancy)

 

grams

 

 

(b)     Hawaii Grade B (Hawaii Choice)

 

”

 

 

(c)     Substandard (Unusable)

 

”

 

 

 

 

 

 

 

Refer to the State of Hawaii Department of Agriculture Regulations #4,
Subsection 1. 11 - Standards for Grades of Roasted Macadamia Nuts.

 

 

 

 

 

 

 

 

 

Accurately determine the weight of the saleable kernels in each of (a) and
(b) above and total of (a) plus (b).

 

 

 

 

 

 

 

13.

 

Determine the percent Hawaii Fancy [ 12. (a) ] as a percentage of the weight of
the saleable roasted kernels [ total of 12. (a) plus 12. (b) ] in the sample.
Repeat for Hawaii Choice; 12. (b).

 

%

 

 

 

 

 

14.

 

Determine percent saleable kernel as a percentage of the gross WIS weight

[g260241mq07i001.jpg]

 

%

 

 

 

 

 

15.

 

If confirmation is requested test lot B in accordance with Items 7 - 14. Use the
average test results of lots A and B.

 

 

 

JEA: ssi

7/31/79

 

2

--------------------------------------------------------------------------------


 

SAMPLE COMPUTATION*

 

A =

Total weight = 100 pounds.

 

 

B =

60% or .60 from contract.

 

 

C =

80% or .80 from lab sample.

 

 

D =

37% or .37

 

 

E =

From 10/9/78 price list, 12/5 oz. cans, ($20. 00 for 60 ozs.) = $5. 33 per
pound.

 

 

F =

Saleable as percent of WIS from sample.

 

 

G =

20% or .20 from lab sample.

 

 

H =

From 10/10/78 price list, diced, 25 pound bag, $94.15 = $3. 77 per pound.

 

 

I =

40% of .40 from contract.

 

 

J =

$. 487 price wet-in-shell from July 1978, State of Hawaii Agricultural Reporting
Service.

 

 

K =

Assume moisture content = 19%.

 

Price paid =

 

(100)

 

(. 6)

 

(. 8)

 

(. 37)

 

(5. 33)

 

(. 24)

 

+

 

 

 

 

 

 

 

 

 

 

(100)

 

(. 6)

 

(. 2)

 

(. 37)

 

(3. 77)

 

(. 24)

 

+

 

 

 

 

 

 

 

 

 

 

(100)

 

(. 4)

 

(. 487)

 

(1. 19 - . 19) = $22. 72 + $4. 02 + $19. 48

=

 

 

$46. 22 or $. 462 per pound

 

--------------------------------------------------------------------------------

* Actual price data from the 1977-78 harvest season.

 

JEA: ssi

7/31/79

 

--------------------------------------------------------------------------------


 

FORMULA

 

Total purchase price will be computed in three elements using the following
formula:

 

Price paid =

A x B x C x D x E x F

 

 

plus

A x B x G x D x H x F

 

 

plus

A x I x J x K

 

Where:

 

A =

Total weight of nuts received wet-in-shell. (Item 1)

 

 

B =

Percent of total weight to be calculated using “percent of wholesale price”
method (60% for 285-acre parcel, 50% for other orchards).

 

 

C =

Percent of Fancy quality kernels from sample analysis.(Item 13)

 

 

G =

Percent of Choice quality kernels from sample analysis. (Item 13)

 

 

 

(Note: C + G = 100%)

 

 

D =

Constant percent of wholesale price (37%).

 

 

E =

Wholesale highest volume price per pound of single largest volume nut only
product line item on the current Mauna Loa Hawaii Wholesale Price List using
Fancy quality nut (less promotional discounts when applicable).

 

 

H =

Same as E except using Choice quality nuts.

 

 

F =

Derived from sample. Percentage factor which converts wet-in-shell weight to
total saleable roasted kernel weight. (Item 14)

 

 

I =

Percent of total weight to be calculated using “market price” method. (40% for
285-acre parcel, 50% for other orchards).

 

 

J =

Most recent price wet-in-shell as published in current issue of the “Hawaii
Macadamia Nuts Annual Summary” published by the State of Hawaii Agricultural
Reporting Service.

 

 

K =

Derived from sample. Factor which converts wet-in-shell kernel weight to average
State in-shell moisture content to assure consistency in pricing based on
average moisture content as published by the State of Hawaii. (Use average
moisture content of nuts reflected in State report. For purposes of sample
computation, 19% is assumed.)

 

 

=

[(1 + State’s average moisture content in-shell) - moisture content of sample
in-shell ] x (total weight WIS)

 

--------------------------------------------------------------------------------

 